Citation Nr: 1112188	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  08-37 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence was received in order to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge at a July 2010 hearing.  The Veteran also testified at a hearing before a decision review officer (DRO) at the RO in June 2009.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was previously denied in a rating decision that was dated in December 2004, because the evidence did not show that the Veteran was diagnosed with PTSD.  The Veteran was notified of this decision and his appellate rights, but he did not perfect a timely appeal from this decision.

2.  The evidence received since the December 2004, rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for PTSD

3.  PTSD has been diagnosed and it is at least as likely as not that PTSD was related to an in service event or occurrence. 


CONCLUSIONS OF LAW

1. The RO's rating decision in December 2004, denying service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2. New and material evidence has been received to reopen the claim of service connection for PTSD. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  With resolution of reasonable doubt in the appellant's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

New and Material Evidence

In a December 2004, rating decision, the RO denied service connection for the Veteran's PTSD because the evidence did not show that the Veteran was diagnosed with PTSD.  The evidence considered at that time included service treatment records, private treatment records, Vet Center treatment records, and the report of a VA examination which took place in October 2004.  The Veteran did not timely file a notice of disagreement with this decision, which then became final.  The Board must first ascertain in this case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the December 2004 rating decision included more recent Vet Center treatment records which indicated that the Veteran was diagnosed with PTSD by a counselor there.  Additionally, VA treatment records indicated that the Veteran was at times diagnosed with PTSD although this was inconsistent.  Further, the Board obtained an opinion from a VA psychiatrist concerning the likely nature and etiology of the Veteran's psychological problems.  The psychiatrist diagnosed PTSD and opined that this disorder was caused by the Veteran's service.  This evidence is new because it was not of record at the time of the prior decision.  It is material because it relates to the reason why the Veteran's claim was previously denied and raises a reasonable possibility of substantiating the Veteran's claim.

Service connection

The Veteran contends that he has PTSD that is related to his service. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that an in service stressor actually occurred depended upon whether the Veteran "engaged in combat with the enemy." 38 C.F.R. § 3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If the evidence showed that the Veteran engaged in combat with the enemy or was a prisoner of war (POW) and the claimed stressor was related to those experiences, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone was sufficient to establish the occurrence of the claimed in service stressor.  If, however, the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor was unrelated to the Veteran's combat or POW experiences, some evidence corroborating the Veteran's lay statements is required in order to establish that an in service stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of an in-service stressor in effect at that time involved cases when the Veteran was diagnosed with PTSD during service and the claimed stressor is related to that service.  In such cases, the Veteran's lay testimony alone was sufficient to establish the occurrence of the claimed stressor, absent clear and convincing evidence to the contrary, provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, in July 13, 2010 the exceptions to the stressor verification requirement were changed.  The current 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and A VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support the diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. 75 Fed. Reg. 133 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f).

In this case, the Veteran contends that his PTSD is due to his service during the Vietnam War.  He related that he was involved in combat with the enemy, including multiple instances where weapons fire was exchanged.  He saw other soldiers get wounded by enemy fire and he saw the dead bodies of Vietnamese soldiers.  He was also frightened of being caught in a booby trap while he was in Vietnam.  On one occasion he was confronted with a trip wire attached to a grenade but he managed to avoid setting off the trap.  He also saw pungi stick traps, but these were partially exposed.  The Veteran has a Combat Infantry Badge.  

Treatment records from a Vet Center counselor indicate that the Veteran was diagnosed with PTSD.  Additionally, a VA advanced practice registered nurse (APRN) initially diagnosed the Veteran with PTSD, although she later related in a July 2010, letter that the Veteran did not meet the full diagnostic criteria for PTSD. However, she opined that the Veteran had depression and alcohol abuse that were likely impacted by his military experiences. 

VA psychiatric examinations in October 2007, and February 2010, indicated that while the Veteran endorsed certain symptoms of PTSD, he did not meet the full diagnostic criteria for that disorder.  Both examiners diagnosed major depressive disorder and alcohol dependence.  They did not provide opinions regarding whether the Veteran's depression was related to his service. 

To obtain clarification of the nature and etiology of the Veteran's psychiatric disorder, the Board obtained an opinion from a VA psychiatrist who reviewed the claims file.  The psychiatrist opined that the Veteran did, in fact, have PTSD that was related to his military service in Vietnam.  He noted that the Veteran was exposed to trauma and has symptoms related to re-experiencing the trauma, avoidance, and increased arousal.  It was his conclusion that the criteria for a diagnosis of PTSD were met.

Thus, viewing the evidence in the light most favorable to the Veteran, it is shown to be at least as likely as not that he has PTSD that is related to his military service.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.

Service connection for PTSD is granted. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


